          Case 1:20-cv-08294-JPC Document 33 Filed 06/14/21 Page 1 of 1

                   Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________
cerrington@faillacelaw.com

                                                                                June 14, 2021
BY ECF
Hon. John P. Cronan
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007


             Re:      Romero Perez et al. v. 665 9th Ave. Restaurant Corp., 20-cv-8294

Dear Judge Cronan:

        I am an attorney with the office of Michael Faillace & Associates, attorneys for Plaintiffs
in the above-referenced matter. We write jointly with Defendants pursuant to the Court’s order
of April 13, 2021 to advise the Court of the status of the settlement agreement.

        Pursuant to the terms of the settlement in principle reached between the parties at the
Court-ordered mediation, the consummation of settlement agreement is contingent on the
Defendants producing certain financial documents to the Plaintiffs. Specifically, while Plaintiffs
agreed to settlement in principle, the individual Plaintiffs are requiring proof of financial loss
before proceeding. Unfortunately, the Defendant entity’s accountant has been in the hospital for
over 30 days now, and as a result, the accountant has not been able to provide the requested
information and documents. The parties have thus been delayed in finalizing the agreement, and
therefore the parties request a 30-day extension to provide a further update on the status of the
settlement agreement.

                                                    Respectfully Submitted,

                                                     __/s/ Clela Errington
                                                     Clela A. Errington, Esq.
                                                     Michael Faillace & Associates, P.C.
                                                     Attorneys for Plaintiff

Cc: All counsel via ECF                  The parties shall have until July 14, 2021 to submit any settlement
                                         requiring Court approval under Cheeks v. Freeport Pancake House, 796 F.
                                         3d 199 (2d Cir. 2015), and any other necessary information.

                                         SO ORDERED.

                                         Date:    June 14, 2021
                                                  New York, New York                 _____________________
                                                                                     JOHN P. CRONAN
                                                                                     United States District Judge
                          Certified as a minority-owned business in the State of New York
